G20 labour and employment ministers meeting (Washington, 20/21 April) (debate)
The next item is the Commission statement on the G20 labour and employment ministers meeting (Washington, 20/21 April).
Member of the Commission. - Madam President, the latest projections from the ILO and the OECD show that unemployment rates in the industrialised countries are still rising and will not reach their climax before 2011.
In turn, more than 200 million workers in developing and emerging countries are at risk of being pushed into extreme poverty. This would result in nearly 1.5 billion working poor worldwide. These figures speak for themselves. Indeed, the current crisis highlighted the most painful weaknesses of our increasingly interconnected global economy. There is now a clear consensus on the need for global actions to solve global problems.
Last year in Pittsburgh, leaders of the G20 pledged to ensure that when growth returns, jobs do too. Accordingly, the G20 leaders agreed to build an employment-oriented framework for future economic growth.
This is all very welcome. The Commission lends full support to any framework for actions that put quality jobs at the heart of recovery and help people back to work worldwide. This approach reflects the unmistakable reality that employment is the bottom line in the current global economic crisis, and that a jobless recovery is not an option.
In Pittsburgh, the leaders invited the US Labour Secretary to convene a meeting of G20 labour and employment ministers. Their mandate will be to assess the global employment situation and discuss the impact of policy responses to the crisis as well as the possible necessity of any further measures. Moreover, ministers are to consider medium-term employment and skills development policies, social protection programmes and best practices to ensure workers can benefit from advances in science and technology. This unprecedented meeting will take place in Washington DC on 20 and 21 April. The Commission and the Spanish Presidency will also participate.
The Commission is working closely with the ILO on the preparations for the meeting which will offer us, in particular, an opportunity to promote decent work worldwide on behalf of the European Union. The application of the ILO's internationally recognised core labour standards and efforts to achieve the objective of a basic social security flow are crucial here. Moreover, the G20 mandate includes the development by the ILO and other international organisations of a medium-term global training strategy.
The Commission is making a significant contribution to these efforts through the New Skills for New Jobs initiative. This is part of the Europe 2020 flagship initiative on an agenda for new skills and jobs. The key challenge here is to move forward with a strategy to reskill and upgrade the global workforce and facilitate transitions between jobs, and from education to work, for young people.
Social partners' involvement can bring tremendous added value. We all know here how effective the European Social Dialogue can be when it comes to improving the design of various measures in the employment field. The Commission is ready to share this experience with the European Union's international partners. The Commission will keep Parliament informed about the progress made at the Washington DC meeting.
The G20 Labour Ministers' meeting will be an opportunity for us to develop new measures which will shape the post-crisis policy framework. These new measures and policies can contribute to a balanced exit from the crisis in putting jobs at the heart of the recovery and can overcome the legacy of the crisis. The aim is to give the necessary input and orientation to the G20 leaders' summits in Canada and in Korea later this year.
Madam President, Commissioner, ladies and gentlemen, against the backdrop of the current economic and financial crisis, this G20 summit forces us to conclude that the first objective that we must achieve is that of making workers more employable.
This is a necessity, because there can be no social integration without integration via the workplace. Therefore, today, as we prepare for this G20, the only motto and the only objective that we can share is that of combating unemployment.
As you said just now, Commissioner, unemployment has risen significantly in the European Union and the world, but it is quite clear that inequalities are increasing and that they are increasing even more sharply among young people, temporary workers, migrants and women.
Thus, when we see today that 21.4% of young people are unemployed, compared with the 14.7% - an already substantial percentage - that were unemployed two years ago, the speed of the increase is very worrying.
We therefore need to build together, within European and globally - since the response can only be global - convergence and integration strategies that explicitly recognise the fact that dynamic social and cohesion policies are the foundations for the development of our society.
I would also like to remind you of the World Trade Organisation's Global Jobs Pact, which offers an appropriate series of strategic options to enable us to emerge from the crisis.
Where do we stand with regard to the European Commission's proposal to base the framework of the new post-2010 strategy on the social market economy, integration and transparency?
I hope that our European ministers for labour and employment do not forget, during this summit, that they will have to account for the rise in unemployment to all the millions of people who, one after another, have lost their jobs in recent months.
Commissioner Andor, the European Union therefore expects you to act so that we can reassure our fellow citizens and get them back into work.
Madam President, Commissioner, ladies and gentlemen, I, too, am very glad that we are able to have an opportunity to have this debate this afternoon, in preparation for the summit that will bring you all together in Washington on 20 and 21 April.
This meeting we are having today owes much to the Chair of the Committee on Employment, Mrs Berès. An act of God prevents her from being here today.
I am going to speak on behalf of us both. I shall speak in her language, French, using the papers she had prepared, because I am sure you will be very interested in hearing her own words:
(FR) That is why, Commissioner, at a time when the unemployment rate in Europe is going to exceed the 10% mark, when there are more than one and a half billion poor workers in the world and when the crisis is hitting a further 200 million poor workers, it is time for the leaders to focus on the social consequences of the crisis and to give priority to employment.
We commend the preparatory work that you have carried out in close cooperation and in a spirit of dialogue with the social partners.
The meeting sought by the Heads of State or Government gathered together in Pittsburgh has the virtue of finally reconciling macro-economic issues with the social dimension. In order to avoid a repeat of the mistakes that led to the crisis, we absolutely must ensure that the crisis does not further increase the social inequalities within our countries, between EU Member States and at international level.
We must ensure that a hasty strategy to end the crisis does not result in the dismantling of our social model, for the origins of this crisis - which we have been going through for three years now - are well and truly social. It is not enough to regulate financial products; we must get to the very bottom of the wrongdoing.
Unfortunately, we fear that, in spite of numerous reports by organisations such as the International Labour Organisation (ILO) and the Organisation for Economic Cooperation and Development (OECD) highlighting the worsening social inequalities, there is still a lack of political will where the social dimension is concerned. Proof of this is the very poor visibility of social issues, which are not even mentioned on the G20's official website. Similarly, the recent decision by the ECOFIN Council to put a stop to the exceptional employment support measures designed to restore public finances quickly is unacceptable.
A dangerous game is being played between ministers for finance and ministers for employment and social affairs.
Commissioner, we are counting on you and on the Spanish Presidency to go against this short-term approach and to place social issues at the heart of European and international action.
on behalf of the ALDE Group. - Madam President, it is absolutely crucial that the G20 employment and labour ministers put quality jobs at the heart of their economic recovery plans.
For many workers - as you are aware, Commissioner - the picture is a dismal one, with unemployment increasing, working hours reduced, substantial pay cuts, the working poor you spoke of, and inadequate or non-existent training opportunities. At the same time, workers see the banks being recapitalised, while small and medium-sized businesses - the drivers of economic growth - are being starved of funds and jobs are being lost.
Fiscal discipline and retrenchment must not take the place of a job stimulus plan, yet that is happening in many countries, including my own, Ireland. The Commission praises our fiscal discipline but we are haemorrhaging jobs. We are balancing the books but our workers are paying the price. The G20 ministers have to make a firm commitment to supporting decent work and prioritising job growth, alongside minimum income, social protection and training or re-training for those who do not have work.
Finally, I agree with you that they must commit to implementing policies consistent with ILO fundamental principles and rights and they must not allow the current economic crisis to be used as an excuse to weaken or disregard internationally recognised labour standards.
It is high time that the leaders of the European Union recognised the part that they, too, played in the serious social crisis that is happening all over Europe and the world. This is a consequence of the financial and economic crisis which they facilitated by deregulating financial and trade markets, and pushing through free trade agreements with third countries, without heeding the interests of workers or the public.
The rise in unemployment and precarious and poorly paid work increases poverty and is a direct consequence of neoliberal policies and the crisis of capitalism. The International Labour Organisation (ILO) and the Organisation for Economic Cooperation and Development believe that unemployment has not yet reached its peak in industrialised countries, and that soon, more than 200 million workers could be thrown into extreme poverty. This means that the number of poor workers could reach 1.5 billion, with women and young people worst affected.
It is time to put an end to the regression of social and labour rights that we are seeing. Quality jobs with rights need to become a priority and made to comply, at the very least, with the ILO conventions. Without the creation of new jobs with rights, there can be no way out of this crisis.
(HU) I think we are all pleased that ministers for employment and social affairs now meet in the G20 gathering, and that they have thus become equal in rank to the finance ministers, which had hitherto not been the case. It seems that it took an economic crisis for it to be possible to speak of global economic measures, not only with regard to the economy and finance, but also with regard to social and employment issues. This is especially important now, when it seems that the economic pressures of the crisis are receding, while unemployment and poverty continue to grow. We know that this will have long-term social as well as political consequences. Around the world, this goes hand in hand with extremism, which poses a long-term threat as well.
It is important for ministers for employment and social affairs to develop sectoral policies that can remedy the employment situation and reduce poverty. Let me give a concrete example, which was mentioned at the G20 summit, that of the instrument of micro-finance, which not only increases social cohesion, but also self-sufficiency, and can be important for this reason as well. It is regrettable, however, that Parliament cannot adopt a position and submit it to the G20 meeting, but can only send our verbal messages. However, I believe that even this is more than anything we have done in the past.
Madam President, as we are all saying, the financial crisis has hit ordinary people very hard.
That is why we have to make sure there are positive outcomes from the G20 Employment Ministers' meeting, the first to be called, as has just been mentioned. I just hope we do have those positive outcomes. I am glad they are not going to concentrate just on the financial sector but will look at the social impact on people as well.
We know there is record unemployment in many countries across the world. We have got to look at the real way of getting people into work - into real jobs. Training programmes, for instance, have to be adequate to actually cover the needs at the moment. We ought to be looking at identifying best practice from countries that have already brought in various measures, and trying to roll that out to other countries, to try to help the most marginalised in society. Work has been done in those other countries, so why are we not learning from them?
We must make sure the core ILO conventions are actually implemented. We must make sure the UN Convention on the Rights of Persons with Disabilities is implemented. We must make sure that those who are not protected at the moment are protected in the future.
(DE) Madam President, Commissioner, ladies and gentlemen, the G20 summit in Pittsburgh provided a good model. It demanded economic recovery plans in order to promote decent work, which will contribute to security and the creation of jobs, and it made the growth of employment a priority.
I therefore call on Europe's labour ministers to press the G20 members, firstly, not to go back on their economic recovery packages, but to work harder and to a greater extent to create jobs; secondly, to work to provide financially secure short-time work to prevent the loss of jobs; thirdly, to promote public investment for the creation of jobs and sustainable ecological growth and, fourthly, to strengthen and extend social security measures to enable access to these measures. That will also safeguard purchasing power within the internal market as well as employment and will help to combat poverty. Cooperation with the social partners is apparently very important to Europe's labour ministers in order to strengthen the social dialogue to an even greater extent than desired by the Commissioner.
(EL) Madam President, Commission, there will be a premiere in Washington on 20 April: for the first time, the Ministers for Employment of the 20 wealthiest areas on earth are to hold a conference. The voice of Europe needs to be heard loud and strong there. Four-and-a-half million jobs are in danger of being lost in Europe over the next three years and this will impact on growth, damage social cohesion and cause social unrest.
Creating jobs must be a priority for Europe. Realistic, specific, quantifiable targets, both long-term and immediate, urgently need to be set. We urgently need to be able to safeguard decent work for the citizens of Europe. We urgently need to be able to safeguard the employment and pension rights of workers.
We are close to forgetting the obvious: that work is a lever for growth. I think that we ultimately need to understand that we cannot talk of economic policy without keeping the employment parameter constantly in mind.
I should like to close by saying that, otherwise, instead of talking about a Council of Ministers for Employment, we shall be talking about a Council of Ministers for Unemployment.
(FR) Madam President, in my view, there will be no lasting solution to unemployment and underemployment unless we reverse the current approach, which prioritises capital over labour, and unless we introduce a new form of wealth distribution that includes an increase in pay, in social protection levels and in minimum benefits. This is what will create the conditions for a sustainable recovery that provides a wealth of jobs. Social progress is a prerequisite for ending the economic crisis, not the other way around.
The G20 should act as an incentive to mobilise the international banking sector in favour of selective credit that would help employment, job-creating investment and promoters of a new, environmentally friendly economy.
At the same time, speculative capital flows should be taxed so that they can be redirected to the fight against poverty.
I propose that we examine and trial a vocational and training-related social security system for the jobs of the future, at the same time as developing public research, which is crucial to a new lasting and sustainable economy.
(RO) The G20 leaders established in Pittsburgh in September 2009 that the main priority in the economic recovery plans must be to preserve existing jobs and create new ones.
In spite of the International Monetary Fund's forecasts for 3% economic growth, the OECD and ILO forecasts indicate that the unemployment rate will continue to rise rapidly right until the first half of 2011.
The economic and financial crisis has hit European companies hard, not to mention, by implication, Member States' budgets.
The G20 labour and social welfare ministers should ask for the support granted to companies in difficulty, as a result of the economic crisis, to be extended until when the unemployment rate starts to fall again.
In addition, I believe that these ministers must find measures to support both civil servants and employees paid from public funds, such as teachers and doctors, who are losing jobs as a result of the reduction in the budgets allocated to public institutions.
(LT) We must welcome the fact that for the first time, labour and employment ministers are meeting at the G20. At the 2009 G20 leaders' summit in Pittsburgh, the countries' leaders agreed that the emphasis in national economic recovery plans should be on the retention and creation of jobs. However, since this summit, the situation has worsened, both in the European Union and on a global scale. In some Member States, the number of unemployed that grows daily has reached a critical level and some national governments' crisis management plans are making people's situation significantly worse, since pensions and other important social guarantees are being reduced. Small and medium-sized enterprises are shutting down en masse. I think that the main emphasis of the G20 summit should be agreement on concrete measures to stabilise the unemployment level, since the disillusionment and fear of the people will not contribute to the speedy economic recovery of our countries.
(LT) First of all, I really welcome the fact that for the first time at the G20, ministers of the world's most powerful countries, labour and employment ministers, will meet to discuss the most important problems, in other words, how to overcome unemployment and increase employment. In fact, this meeting will take place in a very difficult environment, as in the European Union alone, around 5.5 million young people are out of work. The number of long-term unemployed is also growing constantly. This week, in my country, Lithuania, 300 000 people were registered unemployed. My country has never experienced this before in the 20 years since it became independent. Therefore, it is very important that, once they come together, the ministers of the most powerful countries set out concrete measures that should be taken so that people in EU countries do not just have any work, but suitable work, quality work, decently paid work, from which they make a living and not live in poverty. Therefore, I hope that such concrete decisions are taken at this meeting.
Member of the Commission. - Mr President, I am glad this discussion on the labour and employment ministers' meeting in Washington DC took place today because it is not going to be the only summit where the voice of the Members of Parliament will be heard on such an important subject. There is another summit coming soon that should also get to hear what you said today: I have in mind the summit tomorrow in Brussels, which has the opportunity to support the Europe 2020 agenda with a strong inclusive pillar and flagship initiatives to boost employment and reduce poverty and with serious targets included in this strategy.
It has to be appreciated how serious a crisis the world economy has faced in the last two years and it is not only about deteriorating statistics. I fully agree with Mrs Göncz that we also have to appreciate the political risk, the risk this crisis poses for European civilisation.
And I hope that the leaders who meet tomorrow will understand this and draw very responsible conclusions from this situation. Without that, it would be very difficult to represent European values worldwide; it would be very difficult to represent with credibility the commitment to addressing unemployment and poverty in the G20 context.
It is a major step forward that labour ministers are meeting in the G20 context. Whether we are emancipated to include finance ministers is still to be seen but it is very important that this step has been made and there is the opportunity to exchange experience and exchange views.
It is true that the financial crisis has been first addressed by the governments and the fiscal power of the state has been directed to the stabilisation of the banking sectors. The banks have been recapitalised and financial stability has enjoyed priority.
Now we have to prioritise job creation. We have to prioritise an exit strategy that does not harm existing jobs and does not undermine the capacity to invest. Therefore, we first have to make a decision to create financial order, to restore stability and to eliminate the pressure on Member State governments to make unreasonable cuts that affect the social sector and employment.
I fully agree that the ILO is the cornerstone in producing ILO standards and making reference to them in the international discussion is of key importance. This is a sound standard for us in moving forward on employment and social relations.
The G20 context is a great opportunity to link up with discussions in the outside world and they are connecting us not only to discussions on labour relations, but also on financial regulation and on issues such as transaction tax that are more boldly discussed in other corners of the world and sometimes deserve more serious attention inside the European Union.
So I am grateful for the comments I have heard and for the messages I can convey to other partners in the G20 group.
The debate is closed.
Written statements (Rule 149)
in writing. - (HU) In my view, it is essential to recognise that the decision makers of today are not keeping pace with developments in the world, the economy and technology: soon, even an energy company will be able to plan farther ahead than international political actors. Unfortunately, a failure to recognise this reality is evident in the current EU 2020 strategy. The European Union should look farther and should also be willing to make sacrifices in the interest of a more sustainable society. We need to concentrate increasingly on infrastructure and on job creation rather than on a growing consumption that relies on imports. Unconditional free trade dishonourably takes away jobs, ruins the environment, endangers consumer health and increases obstacles to accessibility, solely in order to guarantee the price of a product or service. We cannot go back to the extremes of the days of rampant capitalism - the world of Oliver Twists! Otherwise, the EU 2020 strategy, just like the Lisbon Strategy, will end in failure.